Corrigan, J.,
dissenting. Firstly, I dissent from the syllabus and judgment for the reasons expressed in the majority opinion.
• Secondly, it may be added that the particular issue presented in this appeal is whether the order of the trial court determining the “class action aspect” of this cause is a final, appealable order. In holding the order of dismis*127sal not to be appealable, the Court of Appeals concluded’ that it did not affect the rights of plaintiff “or any other-’ known complaining party” or prevent a judgment in his fa-' vor and therefore was not a final order under R. C. 2505.-02.
R. C. 2505.02, which defines appealable orders, reads,in part:
“An order affecting a substantial right in an' action-which in effect determines the action and prevents a judgment, an order affecting a substantial right made in a spec--' ial proceeding or upon a summary application in an action' after judgment * * * is a final order which may be reviewed, affirmed, modified, or reversed, with or without retrial.’-’'
This court’s interpretation of R. C. 2505.02 was summarized in Humphrys v. Putnam (1961), 172 Ohio St. 456, 457, wherein it was stated: .::'
“It is a basic principle of our system of appellate'pro*; ■ cedure that only judgments and final orders are subject to review. There must be a final determination in the lower i court before a reviewing court has jurisdiction to consider the matter. See, for example, City of Cincinnati v. Cormany, 96 Ohio St., 596, 118 N. E., 1082.
u* * *
“’Thus, under the statute TR. C. 2505.02], an order to be final must affect a substantial right and have the effect of determining the action and preventing final judgment. * * * 5 ?
The trial court’s order in the instant appeal is interlocutory inasmuch as it does not determine the action or prevent final judgment in plaintiff’s individual action. Although, as noted by the majority, the “order is tantamount to a dismissal of the action as to all members of the class other than plaintiff” (Daar v. Yellow Cab Co. [1967], 67 Cal. 2d 695, 699), any judgment in plaintiff’s case will not foreclose members of the class from proceeding individually against defendant.
The finality requirements expressed in R. C. 2505.02 and the basic principle of our appellate procedure “that *128only judgments and final orders are subject to review” have resulted in consistent refusal on the part of this court to entertain appeals from interlocutory orders. See, e. g., Klein v. Bendix-Westinghouse Co. (1968), 13 Ohio St. 2d 85, and Kennedy v. Chalfin (1974), 38 Ohio St. 2d 85. See, also, In re Coastal States Petroleum (1972), 32 Ohio St. 2d 81.
In my opinion, the allowance of an appeal from the dismissal of the class action in the instant case will circumvent the underlying purpose of the provisions of E. C. 2505.02, as interpreted by this court. I am not persuaded that the rationale expressed by the majority for holding such orders to be appealable is appropriate for inclusion in the appellate procedure of this state.
I, therefore, would hold that an order of a trial court dismissing a class action which does not prevent the plaintiff from proceeding in the action in his individual capacity is not a final, appealable order.